   Case: 4:18-cv-01221-JCH Doc. #: 3 Filed: 10/17/18 Page: 1 of 2 PageID #: 14



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

PHILIP BOWDRY,                                     )
                                                   )
                  Plaintiff,                       )
                                                   )
           v.                                      )         No. 4:18-CV-1221 JCH
                                                   )
GENERAL MOTORS, LLC,                               )
                                                   )
                  Defendant.                       )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on its own motion and as a result of plaintiff’s motion to

proceed in forma pauperis in this action. Plaintiff’s motion to proceed in forma pauperis will be

granted, however, he will be required to provide the Court with a copy of his right-to-sue letter

from the Equal Employment Opportunity Commission (“EEOC”) in order to proceed with this

action.

          Plaintiff brings this action under Title VII of the Civil Rights Act of 1964 for alleged

employment discrimination. “In order to initiate a claim under Title VII a party must timely file a

charge of discrimination with the EEOC and receive a right-to-sue letter.” Stuart v. General

Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000). Plaintiff asserts in his complaint that he has

not received a copy of the right-to-sue letter. Consequently, the Court will order the plaintiff to

supplement the complaint by submitting a copy of a right-to-sue letter within twenty-one (21)

days of the date of this Order. Plaintiff’s failure to provide the Court with a right-to-sue letter in

a timely fashion will result in a dismissal of this action, without prejudice.

          Accordingly,
   Case: 4:18-cv-01221-JCH Doc. #: 3 Filed: 10/17/18 Page: 2 of 2 PageID #: 15



       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall submit a copy of the EEOC right-to-

sue letter within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without further proceedings.

       Dated this 17th day of October, 2018.



                                                 \s\ Jean C. Hamilton
                                                 JEAN C. HAMILTON
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
